1    Brad L. Puffpaff WSBA No. 46434                 The Honorable Christopher M. Alston
     Attorney at Law                                 United States Bankruptcy Judge
2    4620 200th Street SW, Ste D                     Hearing Date: September 18, 2020
3    Lynnwood, WA 98036                              Hearing Time: 9:30 AM
                                                     Hearing Location: Telephonic
4                                                    Response Date: September 11, 2020

5

6                           IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
7
                                           AT SEATTLE
8
     In re                                         IN PROCEEDINGS UNDER CH. 11
9
     V. S. Investment Assoc., LLC                  NO. 20-11541-CMA
10
                                                   MOTION FOR ORDER APPROVING
11
                                                   SALE OF PROPERTY FREE AND
12                                                 CLEAR OF LIENS
                           Debtors.
13

14                                           I. FACTS
15
             Debtor filed this Chapter 11 Bankruptcy Petition on May 29, 2020. Debtor listed an
16
     ownership interest in real property 2465 S College Street, Seattle, WA 98144. Debtor in
17
     possession (“DIP”), engaged the services of Shawn Perry with Windemere Real Estate
18

19   North, Inc to list the property for sale and on July 2, 2020 this Court approved the

20   Application to appoint Shawn Perry as real estate agent for the estate. The property was

21   listed for sale the same day. On August 23, 2020, an offer to purchase the property for
22
     $749,950.00 was received. (See Declaration of Valentin Stelmakh) The offer is
23
     $124,950.00 higher than any previous offer. Id. The present offer is the highest and best
24
     offer received. Id.
25

26                                                                                     Bountiful Law PLLC
                                                                             4620 200th Street SW, Suite D
27   Motion to Sale                                                                 Lynwood, WA 98036
                                                                    (425) 775-9700 / (Fax) (425) 633-2465
28



      Case 20-11541-CMA         Doc 69   Filed 08/25/20   Ent. 08/25/20 09:28:49         Pg. 1 of 3
1            The subject property is one of a four-unit real estate development project listed on
2    Debtor’s Schedule A/B at an estimated $3,600,000.00. Id. All four units are encumbered
3
     by liens in the following priority and amounts:
4
     Creditor                            Recording Date                       Approx Amount Due
5
     BRMK Lending, LLC                   4/21/2016                            $4,236,395.95 *
6

7    Paul Greben                         1/16/2020                            $ 598,500.00
                                         1/21/2020 amended
8
     Ecocline Exc. & Utilities LLC       1/30/2020                            $ 137,205.00
9
     *amount disputed by Debtor
10

11                                          II.    MOTION

12   COMES NOW the DIP, by and through the undersigned attorney, and moves the Court for

13   an order permitting the sale of real property located at 2465 S College Street, Seattle, WA
14
     98144; legally described as:
15
     PARCEL A:
16
     PARCEL B OF CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED
17
     JUNE 27, 2019 UNDER RECORDING NUMBER 20190627900001, RECORDS OF KING
18   COUNTY, WASHINGTON.

19   PARCEL B:
20
     A NON EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND PEDESTRIAN ACCESS AS
21   DELINEATED ON CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED
     JUNE 27, 2019 UNDER RECORDING NUMBER 20190627900001, RECORDS OF KING
22   COUNTY, WASHINGTON.
23
     free and clear of all liens, for the sum of $749,950.00 to Charlene McBride, and/or assigns.
24

25

26                                                                                       Bountiful Law PLLC
                                                                               4620 200th Street SW, Suite D
27   Motion to Sale                                                                   Lynwood, WA 98036
                                                                      (425) 775-9700 / (Fax) (425) 633-2465
28



      Case 20-11541-CMA         Doc 69    Filed 08/25/20   Ent. 08/25/20 09:28:49          Pg. 2 of 3
1            The DIP also seeks authority to pay the first position Deed of Trust of BRMK
2    Lending, LLC, successor by merger to PBRELF I, LLC all remaining proceeds after costs
3
     of closing, including real estate commissions, taxes, United States Trustee fees and other
4
     closing costs, as satisfaction of its lien against this property.
5
             Debtors seek waiver of the 14-day period under Bankruptcy Rule 6004(h).
6

7            DATED: August 25, 2020

8                                                 /S/ Brad L Puffpaff
                                                  Brad L. Puffpaff, WSBA No. 46434
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26                                                                                          Bountiful Law PLLC
                                                                                  4620 200th Street SW, Suite D
27   Motion to Sale                                                                      Lynwood, WA 98036
                                                                         (425) 775-9700 / (Fax) (425) 633-2465
28



      Case 20-11541-CMA          Doc 69     Filed 08/25/20     Ent. 08/25/20 09:28:49         Pg. 3 of 3
